10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 1 of 9 994

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

RUSSELL TENORIO

vs. No. 12:CV-01295-JCH-KBM

eee eee

BRIAN PITZER, et al.

TRANSCRIPT OF PROCEEDINGS
TRIAL ON THE MERITS
VOLUME 5

March 1, 2019

BEFORE: HONORABLE JUDGE JUDITH HERRERA
UNITED STATES DISTRICT JUDGE

Proceedings reported by stenotype.
Transcript produced by computer-aided

transcription.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 2 of 9

995

 

 

AP PEA RAN CES:

FOR THE PLAINTIFF:

FOR THE DEFENDANTS:

KARI MORRISSEY
ktm@morrisseylewis.com

Law Officer of Kari Morrissey
201 12th Street, Northwest
Albuquerque, New Mexico 87102
505-244-0950

RACHEL EF. HIGGINS
rachel@rachelhigginslaw.com
Attorney at Law

111 Tulane Drive, Southeast
Albuquerque New Mexico 87109
505-247-9339

 

KATHERINE A. WRAY
wray@kwraylaw.com

102 Granite Avenue Northwest
Albuquerque New Mexico 87102
505-842-8492

 

STEPHANIE M. GRIFFIN
sgriffin@cabq.gov
Joann@decisionswon.com

City of Albuquerque

P.O. Box 2248

Albuquerque, New Mexico 87103
505-768-4440

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 3 of 9 996

 

 

(Open court; outside the presence of the
jury.)

THE COURT: We are on the record in Tenorio
versus Pitzer.

We have a note. We don't have a verdict,
but I don't send anything in to the jury without
having you here to check it out.

So, simple note:

"May we please have a tape measure?"

And so I'm not sending a tape measure into
the jury room without you knowing and viewing what I
send in.

Any objections?

MS. HIGGINS: Not from us.

MS. GRIFFIN: No objection, Your Honor.

THE COURT: All right. And it's signed by
the foreperson.

I don't have anything else.

Anybody else have anything else?

(A recess was taken from 9:58 a.m. to 11:53

THE COURT: We are back on the record in
Tenorio versus Pitzer.
We have been informed that the jury has

reached a verdict.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 4 of 9

997

 

 

the jury.

Is the jury ready to come in?

(Open court; jury present.)

THE COURT: All right. Please be seated.

So good morning, ladies and gentlemen of
IT understand you have reached a verdict.
Is that right?

FOREPERSON: Yes.

THE COURT: All right. I'll ask you to

please hand the envelope to the Court Security

Officer.

Thank you.
All right.
Verdict: Question Number 1:

"Do you find by a preponderance of the

evidence that Brian Pitzer used excessive force

against Russell Tenorio, in violation of the Fourth

Amendment to the United States Constitution?"

Answer:

"No."

Dated and signed by the foreperson.
Is there anything further, Counsel?

MS. MORRISSEY: The plaintiff would ask

that the jury be polled.

THE COURT: All right. So the plaintiff

has requested that the jury be polled.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 5 of 9 998

 

 

So I will call on you individually and ask
you whether or not the verdict I just read is your
verdict.

So I'll start in the back, and I'll call
you Juror Number 1, is the verdict that I just read
your verdict?

JUROR: Yes.

THE COURT: Juror Number 2?

JUROR: Yes, it is.

THE COURT: Number 3?

JUROR: Yes.

THE COURT: Starting in the front row?

JUROR: Yes.

JUROR: Yes.

JUROR: Yes.

JUROR: Yes.

THE COURT: All right.

Thank you, members of the jury.

Is there anything further?

MS. HIGGINS: There is not.

THE COURT: Ms. Griffin?

MS. GRIFFIN: No, Your Honor, thank you.

THE COURT: So, ladies and gentlemen of the
jury, I want to thank you for your -- your diligence.

I know that you-all took this case very seriously, as

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 6 of 9 999

 

 

you should. And I knew -- I could tell that you were
all paying close attention, and so I thank you for
that.

IT have told you repeatedly during this

trial that you should not discuss this case with

anyone.

That no longer applies. You can discuss
this case with anyone you wish. You're also free not
to discuss this case with anyone. It's just entirely
up to you.

I will tell you that it's not at all
uncommon for the attorneys to want to talk to jurors
to just ask questions about how maybe they could have
improved their presentation, things like that.

Whatever you care to discuss is absolutely
fine.

The last thing I wanted to say is that I
would like to come and speak to you in the jury room
and thank you in amore personal setting. And so
it's not reguired, but if any of you are willing to
visit with me for just a few minutes, I would enjoy
getting to speak with you on a less formal basis.

So again, I thank you for your work in this
case.

And at this time I will discharge you from

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 7 of 9 1000

 

 

your duties as jurors
Please rise
(Open court;
jury.)
THE COURT:
verdict form, I would
MS. HIGGINS:
Your Honor, thank you.

THE COURT:

in this case.
for our jury.

outside the presence of the

Do you want a copy of the

assume? Yes? No?

It will get filed,

Oh, that's true. All right.

Is there anything further?

MS. HIGGINS:
MS. GRIFFIN:
THE COURT:

We'll be in

No.
No, Your Honor.
All right.

recess.

(Proceedings concluded at 11:58 a.m.)

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 8 of 9 1001

 

 

CERTIFICATION

I certify that the foregoing is a correct transcript
from the record of proceedings in the above-entitled
matter. I further certify that the transcript fees

and format comply with those prescribed by the Court

and the Judicial Conference of the United States.

Date: March 4, 2019

 

PAUL BACA, RPR, CCR
Certified Court Reporter #112
License Expires: 12-31-19

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:12-cv-01295-JCH-KBM Document 266 Filed 03/05/19 Page 9 of 9 1002

 

 

INDEX
WITNESSES:
Note from the Jury weer ec vnc cerncvesrsvcevecvercees 996
VELAGLCt cece ec cee ewer ec we ee wee ewe wee ee eee eee reese 997
Jury Polled wove rw ccc rnc cr nec r er neater reer reer nneeee 998
Certificate of Court Reporter ieee ccccccccvvces 1001

 

 
